Citation Nr: 0026978	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  98-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1. The propriety of the initial noncompensable rating 
assigned for a right knee disorder.  

2. The propriety of the initial noncompensable rating 
assigned for a status post left knee disability.  

3. The propriety of the initial 10 percent rating assigned 
for a left ankle disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 1983 to February 
1987.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 1997 rating decision which 
granted service connection for right and left knee disorders, 
each assigned a noncompensable rating and also granted 
service connection for a left ankle disorder, which was 
assigned a 10 percent rating. The veteran has appealed for 
higher ratings for each of these disabilities.  In 
October1998, the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

The Board notes that in its rating decision of October 1997 
the RO service connected the veteran for a disability which 
it characterized as a left foot disorder, even though it 
rated this disability on the basis of limitation of ankle 
motion.  The Board considers this issue to be properly 
characterized as involving a left ankle disability, and has 
so listed the issue on the title page of this decision.  

REMAND

The veteran's service connected left ankle disability has 
been assigned a 10 percent rating under the provisions of 
38 C.F.R. § 4.71(a), Diagnostic Code 5271, based on 
limitation of ankle motion.  While the veteran's right knee 
disability and his left knee disability have each been 
assigned noncompensable ratings under the provisions of 
38 C.F.R. § 4.71(a), Diagnostic Codes 5257 and 5259 
respectively, both of these disabilities could also be rated 
on the basis of limitation of knee motion under Diagnostic 
Codes 5260 and 5261.  

Since the veteran's left ankle, left knee, and right knee 
disabilities all may be evaluated on the basis of limitation 
of motion, the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995) must be taken into account in the evaluation of these 
disabilities.  In DeLuca, the Court held that the provisions 
of 38 C.F.R.§§ 4.40 and 4.45 must be considered when a 
diagnostic code provides for rating a disorder based on 
limitation of motion.  Under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, consideration must be given to functional 
loss due to pain, weakened movement, excess fatigability, 
incoordination, and pain on undertaking movement.  Further, 
the examiner must furnish, in addition to the usual 
examination findings, a full description of the effects of 
the disability upon the veteran's ordinary activities.  

The report of the veteran's latest VA orthopedic examination 
report in July 1999 contains references to complaints of 
minimal discomfort in the veteran's knees and left ankle and 
it was also reported that the veteran denied any "flares".  
Elsewhere in the examination report, however, it was reported 
that the veteran did not walk for any distance because of 
"some discomfort in the lower legs".  Moreover, the 
examiner's evaluation did not provide specific information 
responsive to the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
as required by the Court.  An earlier examination of November 
1996 was likewise not sufficiently comprehensive to provide 
for evaluation of the veteran's bilateral knee and left ankle 
disabilities pursuant to the Court's requirements in the 
DeLuca case.  

The Board also notes that opinions by the VA General Counsel 
dated July1, 1997 (VAOPGCPREC 23-97) and August 14, 1998 
(VAOPGCPREC 9-98) have held that separate disability 
evaluations may be assigned for service connected knee 
disability under 38 C.F.R. § 4.71(a), Diagnostic Code 5003 
and Diagnostic Code 5257 when a veteran is found to have both 
arthritis and instability of the knee.  In this case, neither 
the VA orthopedic examination of July 1999 or the earlier VA 
examination of November 1996 included X-ray studies of either 
of the veteran's knees.  Consequently there is currently no 
evidentiary basis on which to determine if separate 
disability ratings for the veteran's knee disabilities under 
the above VA General Counsel opinions are appropriate in this 
case.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1. The RO should afford the veteran 
another VA orthopedic examination to 
determine the current severity of the 
veteran's service connected right knee 
disability, left knee disability, and 
left ankle disability.  The claims 
folder, to include a copy of this 
remand, must be made available to the 
examining physician so that the 
pertinent clinical records can be 
reviewed in detail.  The examining 
physician should state that he has 
reviewed the claims folder in his 
examination report.  All pertinent 
clinical findings should be reported 
in detail.  X-rays of the veteran's 
knees and left ankle should be 
performed.  The range of motion in the 
veteran's knees should be reported in 
degrees of extension and flexion with 
full extension at 0 degrees and full 
flexion at 140 degrees, per 38 C.F.R. 
§ 4.71(a), Plate II.  The range of 
motion in the veteran's left ankle 
should be reported in degrees of ankle 
dorsiflexion and ankle plantar flexion 
with full dorsiflexion at 20 degrees 
and full plantar flexion 45 degrees, 
per 38 C.F.R. § 4.71(a), Plate II.  
The presence or absence of pain on 
motion in the knees and in the left 
ankle should be noted, and, if 
present, its severity should be 
described.  The examiner should also 
comment as to whether or not there is 
arthritis in either or both knees and 
also whether there is impairment in 
either knee reflected by recurrent 
subluxation or lateral instability, 
and, if so, whether such represents 
less than slight, slight, moderate, or 
severe impairment.  After reviewing 
the pertinent aspects of the veteran's 
medical and employment history, the 
examining physician should also 
comment on the effects of any 
demonstrated disability in the knees 
and left ankle on the veteran's 
ordinary activities and on how they 
impair him functionally, particularly 
in the work place.  The examiner 
should also specifically comment on 
the functional loss, if any, resulting 
from pain on undertaking motion, 
weakened movement, fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40, 
and 4.45.  What this means is that if 
functional loss due to pain on 
undertaking motion, or weakened 
movement, or fatigability, or 
incoordination is observed on 
examination, the severity of any such 
symptom(s) should be reported.  If no 
such symptom is observed on 
examination, the physician should 
state that no such symptoms were 
found.  Any commentary less clear than 
this should be avoided.  

2. Thereafter, the RO should review the 
report of the above orthopedic 
examination to ensure that the 
examiner has complied with the 
instructions of this remand.  Then, 
the RO should readjudicate the 
veteran's claim for increased 
evaluations for his service-connected 
knee disorders and his service 
connected left knee disability.  In 
regard to the veteran's knee 
disabilities, due consideration should 
be given to the opinions of the VA 
General Counsel dated July 1, 1997 
(VAOPGCPREC 23-97) and August 14, 1998 
(VAOPGCPREC 9-98), if applicable.  

3. If any of the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board, 
if otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with precedent 
opinions by the VA General Council and a precedent decision 
by the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



